Citation Nr: 1757318	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition.

3. Entitlement to service connection for residuals of a TBI.

4. Entitlement to service connection for a back condition.

5. Entitlement to service connection for a bilateral knee condition.

6. Entitlement to service connection for an acquired psychiatric condition, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file now resides with the Los Angeles, California RO.

In May 2017, the Veteran, his spouse, and one of his daughters testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In his April 2012 claim form, the Veteran originally filed a claim for entitlement to service connection for anxiety.  In Clemons v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  23 Vet. App. 1 (2009).  As the evidence of record indicates diagnoses and discussions of anxiety and other psychiatric disorders, the Board has restyled the Veteran's claim as indicated on the title page.

The issues of (1) service connection for residuals of a TBI; (2) service connection for a back condition; (3) service connection for a bilateral knee condition; and (4) service connection for an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed June 1968 rating decision denied a claim of entitlement to service connection for automobile accident injuries which the Veteran specified as injuries to the head, back, and leg.  Evidence received since the June 1968 rating decision relates to prior unestablished facts.

2. The evidence of record is devoid of treatment or complaints of sleep apnea and service as well as a competent medical opinion positively linking the Veteran's current obstructive sleep apnea (OSA) to service. 


CONCLUSIONS OF LAW

1. The June 1968 rating decision is final, and new and material evidence has been received to reopen the claims of entitlement to service connection residuals of a TBI and a back condition.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Residuals of a TBI and a Back Condition

As indicated above, the Board finds that new and material evidence has been received to reopen claims for entitlement to service connection for residuals of a TBI and a back condition.  In making this determination, the Board first notes that the Veteran's claim was initially denied in June 1968 because (1) the Veteran's service treatment records (STRs) did not document a motor vehicle accident in service, and (2) the Veteran did not have a current disability of the back or a disability that could be classified as a TBI residual.  Although correspondence sent to the Veteran notifying him of the June 1968 decision is not currently associated with the claims file, there is a document within the record dated June 14, 1968 wherein the Veteran signed his name acknowledging the June 1968 rating decision.  The Veteran did not appeal or submit any evidence within one year from the June 1968 rating decision and, therefore, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the June 1968 rating decision includes the testimony received at the May 2017 Board hearing, VA treatment records, a June 2015 VA back conditions examination and subsequent July 2015 VA medical opinion, and lay statements submitted by the Veteran and his family.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reasons for the prior denial.  Specifically, regarding the back condition claim, the Veteran was diagnosed with chronic thoracolumbar strain, lumbar spondylosis, and degenerative disc disease L5-S1 during the June 2015 VA examination.  Likewise, regarding the TBI residuals claim, in a February 2014 VA treatment record, a VA clinician assessed the Veteran with abnormal behavior and movement at night which could be related to prior head trauma.  Additionally, in a February 2015 VA treatment record, the Veteran was diagnosed with dementia disorder and the clinician stated that there was an association with multiple injuries to the brain and early-onset dementia.

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claims, the Board finds that new and material evidence has been received.  As such, the claims will be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection for Sleep Apnea

As indicated above, the Board finds that service connection for sleep apnea is not warranted.  Accordingly, the Board will deny the Veteran's claim.

Generally, establishing service connection requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Firstly, the Board finds that the Veteran satisfies the first requirement of a current disability.  Specifically, an April 2014 VA treatment record noted that OSA was one of the Veteran's current active medical problems.

However, the Board finds that the evidence of record does not support the requisite findings of an in-service incurrence or a nexus between the current OSA and service.  In support of this determination, the Board first notes that OSA or indicative symptoms were not noted anywhere in the Veteran's STRs.

Additionally, during the May 2017 Board hearing, the Veteran stated that he first sought treatment for sleep apnea symptoms with a non-VA clinician around 1994-26 years after service.  See Hearing Tr. at 18-19.  Further, the Veteran's spouse testified that the Veteran began snoring and making noises during his sleep only during the past 5 years.  See id. at 19.  

In sum, as the record does not demonstrate that (1) the Veteran displayed symptoms of or received treatment for OSA in service, and (2) a competent nexus exists positively linking the Veteran's current OSA to service, the evidence is against granting the claim at this time.  Accordingly, the Board will deny the claim.


ORDER

New and material evidence having been received, entitlement to service connection for residuals of a TBI is reopened.

New and material evidence having been received, entitlement to service connection for a back condition is reopened.

Entitlement to service connection for sleep apnea is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) service connection for residuals of a TBI; (2) service connection for a back condition; (3) service connection for a bilateral knee condition; and (4) service connection for an acquired psychiatric condition.

Residuals of a TBI and an Acquired Psychiatric Condition

After reviewing the record, the Board finds that this claim must be remanded so that the Veteran may be afforded VA examinations regarding his TBI residuals and acquired psychiatric disorder claims.  Specifically, in regard to his TBI residuals claim, the record currently demonstrates that the Veteran has recurrent symptoms of a current disability.  As indicated above in the Board's new and material evidence decision, in a February 2014 VA treatment record, a VA clinician assessed the Veteran with abnormal behavior and movement at night which could be related to prior head trauma.  

Next, the evidence indicates that the disability may be associated with service.  Specifically, in a February 2015 VA treatment record, the Veteran was diagnosed with dementia disorder and the clinician stated that there was an association with multiple injuries to the brain and early-onset dementia.  Additionally, during the May 2017 Board hearing, the Veteran testified that he hit his head and lost consciousness during a motor vehicle accident in service.  See Hearing Tr. at 7.  The Veteran also testified that his head was slammed into the ground after parachuting near Puerto Rico during a particularly windy day.  See id. at 8.

However, despite the above, the record currently lacks sufficient medical evidence to make a decision on the claim as an etiological opinion has not yet been provided.

Comparatively, in regard to his acquired psychiatric disorder claim, the evidence currently demonstrates that the Veteran suffers from a current disability.  Specifically, in a May 2014 VA treatment record, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS) and generalized anxiety disorder.  

Next, the evidence indicates that the Veteran's depression or anxiety may be related to service.  Specifically, during the May 2017 Board hearing, the Veteran's spouse testified as to personality changes in the Veteran before and after service.  Id. at 10-11.  Additionally, she testified that the Veteran battled alcoholism for the first 10 years of their marriage as the Veteran tried to forget his service experiences.  Id. at 9-10.  A February 2014 VA treatment corroborates the Veteran's spouse's testimony regarding substance abuse as the Veteran told the VA provider that he was an alcoholic for about 20 years after separation from service.

Lastly, like the TBI residuals claim, the Veteran's acquired psychiatric disorder claim cannot yet be adjudicated on the merits as the record currently lacks a nexus opinion provided by competent medical authorities.  Accordingly, the Board will remand these issues so that sufficient nexus evidence may be obtained.

Bilateral Knees and Back

The Board finds that these claims too must be remanded as the current VA examinations of record are inadequate for adjudicative purposes.

A medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regard to the Veteran's knee and back claims, during the May 2017 Board hearing, the Veteran testified that his current disabilities of the knees and back were due to his military occupational specialty as a parachutist as he repetitively completed jumps carrying 100 pounds of weight.  See Hearing Tr. at 3-6.  Additionally, the Veteran also stated that he completed a jump carrying 200 pounds.  Id.  Lastly, the Veteran testified that he started noticing pain in his knees in service but did not seek treatment because he was intimidated by his superiors and told that seeking treatment would make him a burden.  Id.  In light of these new facts obtained at the May 2017 hearing, the Board will remand the Veteran's knee and back condition claims so that new VA examinations and opinions may be produced based upon a more complete medical history.


Records

During the May 2017 Board hearing, the Veteran's spouse testified that the Veteran had a nervous breakdown around 1978.  Id. at17.  She further stated that he sought treatment from a private provider which led to her being informed by a VA provider that the Veteran suffered from a disorder like PTSD.  As these private and VA treatment records from approximately 1978 are missing from the Veteran's claims file, the Board cannot yet find that VA has fulfilled its duty to assist.  Accordingly, remand is warranted so that VA may assist the Veteran in attempting to obtain these records.  When attempting to obtain these claimed missing records from 1978, the AOJ should also attempt to obtain updated VA treatment records dated since December 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated from the years 1977 through 1979.  Additionally, obtain any VA treatment records dated since December 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, particularly those from approximately 1978 from Kaiser Permanente.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine whether the Veteran has any current residuals of a TBI.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please detail all reported symptoms of TBI residuals.  Please conduct a comprehensive general medical examination and provide details about the onset, frequency, duration, and severity of all symptoms.

(b) Please identify diagnoses related to the Veteran's reported symptoms of TBI residuals.

(c) For each diagnosed TBI residual, please indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the testimony provided at the May 2017 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric condition.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current psychiatric disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (April 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service, to include a head injury sustained in service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(d) Please comment upon whether the Veteran's past alcohol abuse was related to any diagnosed psychiatric disability, including whether such abuse was an attempt to self-medicate.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the testimony provided at the May 2017 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any bilateral knee condition.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current knee conditions by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (April 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the condition had its onset in, was caused by, or is otherwise related to service, to include as due  to parachuting carrying heavy loads in service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the testimony provided at the May 2017 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any back condition.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current back conditions by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (April 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the condition had its onset in, was caused by, or is otherwise related to service, to include as due  to parachuting carrying heavy loads in service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the testimony provided at the May 2017 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


